Citation Nr: 0103646	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  94-40-655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the service-connected chronic obstructive pulmonary 
disease (COPD).  

2.  Entitlement to an effective date prior to October 21, 
1994 for the assignment of a 30 percent rating for the 
service-connected COPD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1992 decision of the RO 
that, in part, granted service connection and assigned a 10 
percent rating for COPD, effective on June 25, 1991.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in May 1993.  

In an August 1995 decision, the RO assigned an increased 
rating of 30 percent for the service-connected COPD, 
effective on October 21, 1994. 

A hearing was held in February 1999 before the undersigned 
Member of the Board sitting at the RO.  

The Board remanded the case in September 1999 for additional 
development of the record.  

In a January 2000 rating action, a 100 percent rating for the 
service-connected COPD was assigned effective on March 23, 
1999.  

The Board previously noted that the veteran had raised a 
claim of service connection for a skin disability and 
referred that issue to the RO for the appropriate action.  
However, this issue has not been developed for appellate 
review and is again referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  In a November 1992 rating decision, service connection 
was granted for COPD and assigned a 10 percent rating, 
effective on June 25, 1991; in an August 1995 rating action, 
a 30 percent rating was assigned for the service-connected 
COPD, effective on October 21, 1994; then, a 100 percent 
rating for the service-connected COPD was assigned, effective 
on March 23, 2000.  

2.  From June 25, 1991, date of claim, through November 4, 
1998, the medical evidence demonstrated that the veteran's 
service-connected COPD was manifested by PFT test results in 
July 1991 of FEV-1 of 66 percent with complaints of dyspnea 
on exertion approximating disability manifested by moderate 
dyspnea after climbing one flight of stairs or walking more 
than one block and PFT consistent with findings of moderate 
emphysema.  

3.  From November 5, 1998 through March 22, 1999, the medical 
evidence showed that the veteran's service-connected COPD was 
manifested by complaints of significant shortness of breath, 
severe COPD, and November 1998 PFT results which showed FEV-1 
of 50 percent and 43 percent.  

4.  The medical evidence showed a finding of pulmonary 
hypertension during VA hospitalization that commenced in 
March 1999.  



CONCLUSION OF LAW

The criteria of the assignment of a 30 percent rating for the 
veteran's service-connected COPD on June 25, 1991 through 
November 4, 1998 and a 60 percent rating on November 5, 1998 
through March 22, 1999 are met.  38 U.S.C.A. §§ 1155, 5107, 
5110, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400(o), 
4.1, 4.2, 4.7, 4.10, 4.97 including Diagnostic Code 6603 
(1996); 38 C.F.R. § 4.97 including Diagnostic Code 6603 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

July 1991 VA pulmonary function tests (PFT) demonstrated a 
Forced Expiratory Volume in one second (FEV-1) at 66 percent 
predicted, a FEV-1/ Forced Vital Capacity (FEV-1/FVC) at 85 
percent predicted and a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 85 
percent of predicted.  It was noted that spirometry suggested 
restrictive ventilatory impairment, without significant 
improvement with bronchodilators.  Mild obstructive 
impairment was found.  

On VA examination in September 1991, the veteran reported 
being exposed to mustard gas during service and that he had 
had bronchitis and asthma since that time.  He indicated that 
he had developed emphysema.  He reported that he had dyspnea 
on exertion and had a problem with dryness and congestion of 
the upper respiratory passages.  He reported that he was 
hoarse most of the time.  He indicated that he had chest pain 
with a history of a heart attack five years earlier.  He did 
not know if the chest pain was pulmonary or cardiac in 
origin.  On examination, breath sounds and chest excursions 
were slightly decreased.  An occasional crepitant rale was 
noted.  No wheezing was present.  It was noted that the 
veteran had had a pulmonary function test and chest x-ray.  
The diagnoses were those of history of exposure to mustard 
gas and residual pulmonary disease secondary to mustard gas 
exposure.  

VA outpatient and hospital records dated from January 1992 to 
January 1993 show that the veteran complained of difficulty 
breathing in June 1992.  A September 1992 entry noted COPD 
with exacerbation.  

In May 1993 the veteran testified at his RO hearing that he 
experienced shortness of breath and was treated a VA hospital 
in December 1992 for a combination of heart and lung 
problems.  He indicated that he used inhalers on a daily 
basis.  He testified that he had difficulty breathing when he 
walked to the mailbox, which was 50 feet from the house.  He 
testified that he had a chronic cough.  

A July 1993 VA hospital summary shows that the veteran was 
admitted for elective heart surgery.  PFT obtained during 
that admission revealed FEV-1 of 71 percent predicted, FEV-
1/FVC of 93 percent predicted.  

On VA examination in September 1993, the veteran reported 
that he had difficulty breathing if talking too much or too 
fast or with too much physical exertion.  He reported that if 
he hustled to the mailbox, he was short of breath at the 
mailbox and had to stand and rest a bit.  He reported a 
chronic cough with light grayish sputum, with occasional 
small amounts of yellow sputum.  He denied chest pain.  On 
examination, he ambulated and talked with ease.  He did not 
appear dyspneic and did not cough throughout the examination.  
He was not wheezing.  The lungs had slightly diminished 
breath sounds.  An occasional wheeze was noted with coughing.  
There were no rales, rhonchi or friction rub.  The examiner 
indicated that the veteran ambulated from the waiting room 
about 100 feet with ease and did not appear dyspneic at the 
evaluation.  The diagnosis was that of mild chronic 
bronchitis possibly due to exposure to mustard gas.  

VA outpatient and hospital records dated from July 1993 to 
March 1995 showed complaints of shortness of breath.  An 
October 21, 1994 outpatient record shows that the veteran 
complained of intermittent episodes of shortness of breath 
for years.  He indicate that he had a cough with gray sputum.  
It was noted that he had chronic dyspnea and that shortness 
of breath was improved with inhalers.  Examination of the 
lungs revealed decreased breath sounds.  It was noted that 
COPD was stable.

A September 1995 VA outpatient record notes chronic shortness 
of breath.  

February 1997 VA PFT demonstrated FEV-1 at 58 percent 
predicted and DLCO at 75 percent predicted.  PFT results were 
interpreted as showing a mild to moderate obstructive 
ventilatory defect with air trapping.  

On VA examination in July 1997, the veteran reported 
shortness of breath on mild exertion.  He also report a 
cough, especially in the morning, and phlegm early in the 
morning.  On examination, bilateral rales were heard, more on 
the right.  There were decreased breath sounds and lung 
expansion.  There was no clubbing or cyanosis.  There was no 
chest expansion on deep inspiration.  It was noted that the 
veteran had dyspnea on minimal exertion.  PTF demonstrated 
FEV-1 at 62 percent predicted.  FEV-1/FVC was noted to be 
predicated at 79 and best at 67.  DLCO was at 78 predicted.  
PTF results were interpreted as showing moderate airflow 
obstruction.  

A November 1998 VA hospital record noted severe COPD and 
complaints of significant shortness of breath with inability 
to walk 100 feet.  PTF revealed FEV-1 of 1.38 and FEV-1/FVC 
of .68.  

A February 1999 VA record showed that PFT demonstrated FEV-1 
at 1.12 (42) and FEV-1/FVC at .81.  

In February 1999, the veteran testified before the 
undersigned Member of the Board sitting at the RO that he had 
recently been treated at the VA and the assessment was 
chronic bronchitis.  He indicated that he was prescribed 
medication and used inhalers for his condition.  He testified 
that he had difficulty if he climbed one flight of stairs and 
that he had to stop to rest at least once if he walked one 
block.  He indicated that he had received treatment at the VA 
for his lung condition since 1991 and that the condition had 
worsened since then.  He testified that the condition was 
worse at night and caused choking that awoke him 5 to 6 times 
a night.  

The submitted March to April 1999 VA hospital records show 
that the veteran was admitted on March 22, 1999.  The 
hospital summary includes a finding of mild pulmonary 
hypertension and right ventricular pressure of 36mmHg.  March 
1999 VA nursing note indicated that PFT done in November 1998 
revealed FEV-1 at 1.14 (43 percent) and FEV-1/FVC at .70.  
Another March 1999 nursing note showed that PFT done in 
November 1998 demonstrated FEV-1 at 1.33 (50%) and FEV-1/FVC 
at 76 percent.  Nursing notes also noted the use of oxygen 
during hospitalization.  

On VA examination in December 1999, the veteran reported a 
long-standing history of shortness of breath and productive 
cough.  He reported that he got short of breath if he walked 
as much as 50 feet and that he was unable to climb stairs.  
He indicated that he got short of breath taking a bath.  He 
reported daily cough.  He indicated that he was using 
inhalant during the day and at night.  On examination, breath 
sounds were audible throughout and slightly decreased.  There 
was no evidence of wheezing or rales.  PFT demonstrated FEV-1 
at 61 percent predicted and FEV-1/FVC at best of 68 percent.  
DLCO was at 69 predicted.  The impression included that of 
history of chronic bronchitis and COPD.   


Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board has considered this new legislation with 
regard to the veteran's increased rating claim.  

The Board finds that, as the veteran has been afforded VA 
examinations and an opportunity to submit other medical 
evidence in connection with his claim, no further assistance 
in developing the facts pertinent to his claim is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. § 
4.10, 4.40, 4.45.  

The Board notes that the Court has held that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board acknowledges that the RO has essentially engaged in 
staged ratings in this matter, in that a rating of 10 percent 
was assigned on June 25, 1991, the rating was increased to 30 
percent evaluation on October 21, 1994 during the course of 
this appeal for a higher initial evaluation and a 100 percent 
rating was assigned effective on March 23, 1999.  

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi. 61 Fed. 
Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 4.97).  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Based on the evidence of record, the RO has considered the 
newer rating criteria in making its decision and the Board 
will also consider both the old and new rating criteria and 
apply that criteria which is more favorable to the veteran.  
In applying the criteria most favorable to the veteran, the 
new criteria will only apply for the period from and after 
October 7, 1996.  See VAOPGCPREC 3-2000.

Under the old Schedule, pulmonary emphysema was evaluated as 
follows: 10 percent if mild with evidence of ventilatory 
impairment on PFT and/or definite dyspnea on prolonged 
exertion; 30 percent if moderate with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface; PFT consistent with findings 
of moderate emphysema; 60 percent if severe with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by PFT with marked impairment of 
health; and 100 percent if pronounced, intractable, and 
totally incapacitating, with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and PFT.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).  

Under the current Schedule, COPD is evaluated as follows: 10 
percent with FEV-1 of 71-80 percent predicted; or FEV- 1/FVC 
of 71-80 percent; or DLCO(SB) of 66-80 percent predicted; 30 
percent with FEV-1 of 56-70 percent predicted; or FEV- 1/FVC 
of 56-70 percent; or DLCO(SB) of 56-65 percent predicted; 60 
percent with FEV-1 of 40-55 percent predicted; or FEV- 1/FVC 
of 40-55 percent; or DLCO(SB) of 40-55 percent predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); and 100 percent with FEV-1 less 
than 40 percent predicted; or FEV-1/FVC less than 40 percent; 
or DLCO(SB) less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale; 
or right ventricular hypertrophy; or pulmonary hypertension; 
or episodes of acute respiratory failure; or requiring 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6604 (effective Oct. 7, 1996).  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim. 38 C.F.R. § 3.400(o)(2).  

After a review of the evidence, the Board concludes that a 30 
percent rating for the service-connected COPD was warranted 
from the date of claim or on June 25, 1991, through November 
4, 1998 under the old criteria of Diagnostic Code 6603.  PFT 
test results in July 1991 showed FEV-1 of 66 percent.  The 
September 1991 VA examination showed complaints of dyspnea on 
exertion and that he had a problem with dryness and 
congestion of the upper respiratory passages.  

The Board finds in this regard that the medical evidence 
shows that the veteran's disability picture more nearly 
approximates a level of disability manifested by moderate 
dyspnea after climbing one flight of stairs or walking more 
than one block and PFT consistent with findings of moderate 
emphysema.  As such, the veteran's symptomatology more 
closely approximates the criteria for a 30 percent 
evaluation, on June 25, 1991.  

The Board further finds that the evidence supports the 
assignment of an evaluation of 60 percent on November 5, 1998 
through March 22, 1999.  The medical evidence includes a 
November 5, 1998 VA nursing note which indicates that the 
veteran complained of significant shortness of breath and 
that he was only able to walk 100 feet.  Severe COPD was 
noted.  VA nursing notes dated in March 1999 appear to refer 
to PFT results from November 1998 which showed FEV1 of 50 
percent and 43 percent.  The evidence shows that during the 
veteran's hospitalization in March 1999, he developed 
pulmonary hypertension and was placed on oxygen.  As such, 
the Board concludes that the veteran's symptomatology most 
closely approximated the criteria for a 60 percent evaluation 
on November 5, 1998 under the new rating criteria and that 
the 100 percent rating was then properly assigned effective 
on March 23, 1999.  

In conclusion, the evidence establishes that, on June 25, 
1991 through November 4, 1998, the service-connected COPD was 
shown to have been 30 percent disabling. On November 5, 1998 
through March 22, 2000, the service-connected COPD was shown 
to be 60 percent disabling.  

As noted hereinabove, the claim for an increased rating was 
received by VA on June 25, 1991.  The effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  As the veteran's claim was received on 
June 25, 1991, the effective date for the 30 percent rating 
can be no earlier than that date. 

Thus, the Board finds that an effective date earlier than 
June 25, 1991, for the 30 percent rating for the service-
connected COPD is not warranted.  38 C.F.R. § 3.400(o).  




ORDER

An increased rating of 30 percent for the service-connected 
COPD is granted on June 25, 1991 through November 4, 1998 and 
an increased rating of 60 percent is granted on November 5, 
1998 through March 22, 2000, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

